 1   DARREN T. BRENNER, ESQ.
     Nevada Bar No. 8386
 2   NATALIE L. WINSLOW, ESQ.
     Nevada Bar No. 12125
 3   AKERMAN LLP
     1635 Village Center Circle, Suite 200
 4   Las Vegas, NV 89134
     Telephone: (702) 634-5000
 5   Facsimile: (702) 380-8572
     Email: darren.brenner@akerman.com
 6   Email: natalie.winslow@akerman.com

 7   Attorneys for The Bank of New York Mellon fka
     The Bank of New York, as Trustee for the
 8   Certificateholders CWALT, Inc., Alternative
     Loan Trust 2006-4CB, Mortgage Pass-Through
 9   Certificates, Series 2006-4CB and Mortgage
     Electronic Registration Systems, Inc., as
10   nominee for BRS Citizens, N.A.

11                                UNITED STATES DISTRICT COURT
12                                    DISTRICT OF NEVADA
13
14    THE BANK OF NEW YORK MELLON FKA                  Case No.: 2:17-cv-00238-RFB-NJK
      THE BANK OF NEW YORK, AS TRUSTEE
15    FOR    THE    CERTIFICATEHOLDERS
      CWALT, INC., ALTERNATIVE LOAN                    [PROPOSED]  ORDER   GRANTING
16    TRUST 2006-4CB, MORTGAGE PASS-                   PLAINTIFF'S   MOTION     FOR
      THROUGH CERTIFICATES, SERIES 2006-               SUMMARY JUDGMENT IN PART
17    4CB,
                                                       AND
18                  Plaintiff,
                                                       DENYING SFR INVESTMENTS POOL 1,
19    vs.                                              LLC'S  MOTION FOR     PARTIAL
                                                       SUMMARY JUDGMENT
20    MICHELLE        R.   CHURCH;    SFR
      INVESTMENTS POOL 1, LLC; HAMPTON &               AND
21    HAMPTON         COLLECTIONS    LLC;
      SILVERSTONE RANCH COMMUNITY                      DENYING SILVERSTONE RANCH
22    ASSOCIATION; DOE INDIVIDUALS I-X,                COMMUNITY       ASSOCIATION'S
      inclusive, and ROE CORPORATIONS I-X,             MOTION FOR SUMMARY JUDGMENT
23    inclusive,
24                  Defendants.
25
26
27
28

     51225489;1                                  -1-
 1    SILVERSTONE RANCH COMMUNITY
 2    ASSOCIATION,
                Cross-Claimant,
 3    vs.

 4    HAMPTON & HAMPTON COLLECTIONS
      LLC, a Professional Corporation,
 5
                     Cross-Defendant.
 6
 7    SFR INVESTMENTS POOL 1, LLC,
 8                   Counter/Cross-Claimant,
 9
      vs.
10
      THE BANK OF NEW YORK MELLON FKA
11    THE BANK OF NEW YORK, AS TRUSTEE
      FOR    THE    CERTIFICATEHOLDERS
12    CWALT, INC., ALTERNATIVE LOAN
13    TRUST 2006-4CB, MORTGAGE PASS-
      THROUGH CERTIFICATES, SERIES 2006-
14    4CB;    MORTGAGE         ELECTRONIC
      REGISTRATION SYSTEMS, INC., AS
15    NOMINEE FOR BRS CITIZENS, N.A.;
      MICHELLE R. CHURCH, an individual,
16
17                   Counter/Cross-Defendants.

18            The Bank of New York Mellon fka The Bank of New York, as Trustee for the

19   Certificateholders CWALT, Inc., Alternative Loan Trust 2006-4CB, Mortgage Pass-Through

20   Certificates, Series 2006-4CB (BNYM) submits this proposed order following the court's minute

21   order granting BNYM's summary judgment motion as to BNYM's quiet title/declaratory relief claim

22   only [ECF No. 51], denying SFR Investments Pool 1, LLC and Silverstone Ranch Community

23   Association's (HOA) summary judgment motions, and entering judgment in favor of BNYM, as

24   well as entering default judgment as to Michelle R. Church, in favor of SFR. ECF Nos. 62, 63.

25                                       FINDINGS OF FACT

26            Michelle R. Church and Irvin R. Church purchased property located at 8105 Bay Dunes

27   Street, Las Vegas, Nevada 89131-4346; Parcel No. 125-10-817-008 (“Property”) in 2005. The

28   Property was subject to the CC&Rs of the HOA. On September 26, 2012, a grant bargain sale deed

     51225489;1                                    -2-
 1   transferring title of the Property from Michelle R. Church and Irvin R. Church to Michelle R.

 2   Church, a married woman as her sole and separate property, was recorded on the Property as

 3   Instrument No. 201209260004763.

 4            The Churches borrowed $400,000.00 to finance their purchase of the Property, which lender

 5   Countrywide Home Loans, Inc. secured with a deed of trust recorded against the Property.

 6   Mortgage Electronic Registration Systems, Inc. (MERS) was listed as beneficiary under the deed

 7   of trust, solely as nominee for the lender and the lender's successors and assigns. MERS assigned

 8   the deed of trust to BNYM on August 20, 2009, and the assignment was recorded on September 15,

 9   2009.

10            The HOA, through its agent Hampton & Hampton, P.C., recorded a notice of delinquent

11   assessment lien against the Property on October 23, 2009, followed by a second notice of delinquent

12   assessment lien on October 6, 2010, a notice of default and election to sell on November 18, 2010,

13   a second notice of default and election to sell on August 26, 2013, and a notice of trustee's sale

14   against the Property on July 25, 2014.

15            Prior to the HOA foreclosure sale, then-servicer Bank of America, through its counsel at

16   Miles, Bauer, Bergstrom & Winters, LLP, requested from the HOA a calculation of the superpriority

17   portion of the HOA's lien on December 20, 2010.

18            On or about December 30, 2010, Hampton sent Bank of America a facsimile, stating that the

19   amount due for nine months of assessments on the above-referenced Property was $2,025.72. On

20   January 21, 2011, Miles Bauer tendered that amount to the HOA, which the HOA accepted.

21            The HOA foreclosed on the property on September 10, 2014. SFR purchased the Property

22   for $90,000.00.

23                                      CONCLUSIONS OF LAW

24            BNYM's claims are not time-barred. The court incorporates by reference its reasoning as

25   set forth in Carrington Mortgage Services, LLC v. Tapestry at Town Center Homeowners Assoc.,

26   381 F.Supp.3d 1289 (D. Nev. 2019). As the foreclosure sale in this case occurred on September 10,

27   2014, and the complaint was filed on January 27, 2017, none of BNYM's claims are time barred.

28   ...

     51225489;1                                      -3-
 1            The court further finds that Bank of America, through Miles Bauer, paid the superpriority

 2   portion of the HOA's lien prior to the HOA's foreclosure sale, as Miles Bauer tendered payment of

 3   $2,025.72 to the HOA, through Hampton, on January 21, 2011. This payment of the superpriority

 4   lien operated to preserve BNYM's deed of trust. The court incorporates by reference its reasoning

 5   as set forth in The Bank of New York Mellon v. Mission del Rey Homeowners Assoc. et al., No.

 6   2:17cv-02173-RFB-EJY, 2019 WL 4777305 (D. Nev. Sept. 30, 2019).

 7            The court grants summary judgment in favor of BNYM as to its claim for quiet

 8   title/declaratory relief. The court denies SFR's summary judgment motion. The court denies the

 9   HOA's summary judgment motion as the claims for which the HOA sought summary judgment have

10   been dismissed. The court's determination that the superpriority tender in this case preserved

11   BNYM's deed of trust resolves all outstanding issues and claims as asserted by the parties to this

12   action. The court dismisses all remaining claims and counterclaims accordingly as it finds the issue

13   of tender to be dispositive in this case.

14            Accordingly, the interest of SFR Investments Pool 1, LLC or its successors and assigns in

15   the Property is subject to BNYM's deed of trust, recorded against the Property with the Clark County

16   Recorder as instrument no. 2005118-0004990. BNYM's deed of trust, as referenced in this

17   paragraph, remains a valid and existing encumbrance on the property.

18            The lis pendens recorded against the property with the Clark County Recorder as instrument

19   nos. 201702010001237 and 201703150001541 are expunged.

20            The certificate of cash deposit, at ECF No. 16, shall be returned to the legal owner, along

21   with all accrued interest.

22   ...

23   ...

24   ...

25   ...

26   ...

27   ...

28   ...

     51225489;1                                       -4-
 1            The Court also grants default judgment against Michelle R. Church and in favor of SFR. The

 2   nonjudicial foreclosure sale conducted on September 10, 2014 extinguished Church’s interest in the

 3   Property. As a result, Michelle R. Church, her successors or assigns, has no interest or property right

 4   related to the real property located at 8105 Bay Dunes Street, Las Vegas, Nevada 89131-4346;

 5   Parcel No. 125-10-817-008.

 6                                                 ORDER

 7                                                 IT IS SO ORDERED.

 8
                                                   RICHARD F. BOULWARE, II
 9                                                 UNITED STATES DISTRICT JUDGE
10                                                 December 26, 2019
                                                   DATED
11   Submitted by:
12   AKERMAN LLP
13   /s/ Natalie L. Winslow
     NATALIE L. WINSLOW, ESQ., NV Bar #12125
14   1635 Village Center Circle, Suite 200
     Las Vegas, Nevada 89134
15
     Attorneys for The Bank of New York Mellon
16   fka The Bank of New York, as Trustee for the
     Certificateholders CWALT, Inc., Alternative
17   Loan Trust 2006-4CB, Mortgage Pass-
     Through Certificates, Series 2006-4CB and
18   Mortgage Electronic Registration Systems,
     Inc., as nominee for BRS Citizens, N.A.
19
     Reviewed By:
20
     KIM GILBERT EBRON
21
     /s/ Jason G. Martinez
22   JASON G. MARTINEZ, ESQ., NV Bar #13375
     7625 Dean Martin Drive, Suite 110
23   Las Vegas, Nevada 89139
     Attorneys for SFR Investments Pool 1, LLC
24
25   LEACH KERN GRUCHOW ANDERSON SONG
26   /s/ Ryan W. Reed
     RYAN W. REED, ESQ., NV Bar #11695
27   2525 Box Canyon Drive
     Las Vegas, Nevada 89128
28
     Attorneys for Silverstone Ranch Community Association
     51225489;1                                       -5-
